UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 96-4168
JAMES EDWARD RANDOLPH, a/k/a
Main,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-95-407)

Submitted: March 13, 1997

Decided: March 24, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James C. Anders, Columbia, South Carolina, for Appellant. Sean Kit-
trell, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

James Randolph appeals his conviction and sentence on a guilty
plea for conspiracy to distribute cocaine and cocaine base, in violation
of 21 U.S.C.A. § 846 (West Supp. 1996). Randolph's attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), raising several issues relating to Randolph's Fed. R. Crim. P.
11 hearing and sentence, but concluding that there are no meritorious
grounds for appeal. Specifically, counsel alleged that: (1) the district
judge erred in not fully informing Randolph of his rights at his Rule
11 hearing; (2) Randolph's sentence was imposed in violation of law
or as a result of an incorrect application of the Sentencing Guidelines;
(3) Randolph was incorrectly sentenced pursuant to the guidelines
established for crack cocaine instead of some other form of cocaine;
and (4) Randolph was improperly denied a downward departure rela-
tive to his classification as a career offender.

Randolph was notified of his right to file an additional brief, which
he did. In his pro se brief, Randolph claims that his conviction and
sentence should be overturned because no cocaine was observed by
law enforcement agents, and no cocaine was produced by the Govern-
ment at trial.

In accordance with the requirements of Anders, we have examined
the entire record and find no meritorious issues for appeal. The dis-
trict court complied with all of the requirements of Fed. R. Crim. P.
11, fully informing Randolph of his rights and the consequences of
a guilty plea. Any variance in the language used by the district court
at the Rule 11 hearing resulted in, at most, harmless error. Further,
Randolph was competent to enter the plea. The Government provided
a factual basis for the plea. We are satisfied that Randolph received
the benefit of all protections to which he was entitled, and find no
basis for questioning the voluntary and intelligent nature of the plea.
See generally Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). We
further find that Randolph's sentence, and the application of the Sen-
tencing Guidelines to his sentence, were proper and consistent with
statutory and constitutional law. Finally, we conclude that the claims
Randolph raised pro se are without merit.

                    2
This Court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this Court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We deny Randolph's motion to relieve his court appointed attor-
ney. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the Court
and argument would not aid the decisional process.

AFFIRMED

                    3